United States Court of Appeals
                      For the First Circuit

Nos. 07-2806
     07-2821

                     EMHART INDUSTRIES, INC.,

               Plaintiff-Appellee, Cross-Appellant,

                                v.

     CENTURY INDEMNITY COMPANY, as an indirect successor to
               Insurance Company of North America,

               Defendant-Appellant, Cross-Appellee,

        HOME INSURANCE COMPANY; NORTH RIVER INSURANCE CO.;
   ONEBEACON AMERICA INSURANCE COMPANY; US FIRE INSURANCE CO.,

                   Defendants, Cross-Appellees,

                LIBERTY MUTUAL INSURANCE COMPANY,

                            Defendant.



                           ERRATA SHEET


     The opinion of this Court issued on March 13, 2009, is amended
as follows:

     On p. 47, lines 5-8: Replace "State Farm Mut. Ins. Co.
     v. Campbell, 538 U.S. 408 (2003) (striking down $145
     million punitive damages award against insurance carrier,
     where jury held that plaintiff was entitled to only $1
     million in compensatory damages)." with "BMW of N. Am.,
     Inc. v. Gore, 517 U.S. 559, 580 (1996) (noting that one
     "indicium of an unreasonable or excessive punitive
     damages award [under the Due Process Clause] is its ratio
     to the actual harm inflicted on the plaintiff," citing
     cases)."